DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received January 6, 2022.  Claims 1-5, 7, 9, 10, 12, 13, 16-20, 22, 26, 29, 31, and 32 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are confusing because the claims require at least 1% anionic surfactant, but the lower limit for surfactant in the claims is 0.5%


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	
Claims 1-5, 7, 12, 13, 16-20, 22, 29, and 31 are rejected under 35 U.S.C. 102a1 as being anticipated by Nonomura et al, US 2007/0219107.
Nonomura et al teach a skin cleansing wipe impregnated with a composition comprising 20% ethanol, 5% anionic surfactant, 1.7% sulfobetaine, pH adjusting agent, and the balance water (¶71, comparative example 1).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory. 
Applicants have traversed this rejection on the grounds the example contains greater than 10% surfactant.  The examiner disagrees and maintains the amount of surfactant in the example is 6.7%.  Fatty acids, in and of themselves, are not surfactants, and glyceryl ether, glycerin, and butylene glycol are solvents.

The rejection of claims under 35 U.S.C. 102a1 as being anticipated by Eggensperger et al, AU-B-71546/94 is withdrawn in view of applicants’ amendment and response.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-5, 7, 9, 10, 12, 13, 16-20, 22, 26, 29, and 31 under 35 U.S.C. 103 as being unpatentable over Slavtcheff et al, US 2007/0066499 is withdrawn in view of applicants’ amendment and response.

	The rejection of claims 1-5, 7, 9, 10, 12, 13, 16-20, 22, 26, 29, 31, and 32 under 35 U.S.C. 103 as being unpatentable over Vermeulen et al, US 2013/0172415 is withdrawn in view of applicants’ amendment and response.

Claims 1-5, 12, 13, 16-20, 22, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Eggensperger et al, AU-B-71546/94.
Eggensperger et al teach a disinfecting handwash comprising 27% propanol/isopropanol, 10% anionic surfactant, 3% cocoamidopropylbetaine, lactic acid as pH adjusting agent, and the balance water (page 4, formulation A).  These compositions may contain as little as 0.5% surfactant (claim 1).  It would have been obvious for one of skill in the art to use less anionic surfactant in formulation A with confidence of forming an effective handwash as lower amounts of surfactant are contemplated by the reference.  The examiner maintains as it is obvious to make a cleaning composition according to the present claims, such a cleaning composition will remove biofilm to the same degree as the presently claimed invention.  

Claims 1-5, 7, 9, 10, 12, 13, 16-20, 22, 26, 29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rong et al, US 2010/0081596.
Rong et al teach a hard surface cleaner comprising lauryl/myristyl ether sulfate, a sulfonate anionic surfactant, cocoamidopropylbetaine, ethanol, and the balance water (¶189, example E1).  Solvents, such as ethanol may be present in preferred amounts as high as 15% (¶143), alkyl ether sulfates may be present in preferred amounts as low as 3% (¶57), sulfonate surfactants may be present in preferred amounts as low as 2% (¶62), and betaine surfactants may be present in preferred amounts as low as 2% (¶65).
As the reference teaches the same components claimed and in preferred amounts that overlap the proportions claimed, the examiner maintains it would have been obvious for one of ordinary skill in the art to formulate a hard surface cleaner according to example E1 above and in amounts within the preferred ranges taught by the reference with confidence of forming an effective hard surface cleaner.  As example E1 is free of antimicrobials, other than the surfactants claimed, the examiner maintains example E1 is at least as “non-antimicrobial” as applicants’ composition and will be as effective at removing biofilm.
	With respect to claim 32, amine oxides are preferred surfactants of the invention (¶125), and so it would have been obvious for one of ordinary skill in the art to add an amine oxide to example E1 with confidence of forming an effective hard surface cleaner.
Claims 1-5, 7, 9, 10, 13, 16-18, 20, 22, 26, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Trosin et al, US 2014/0274863.
Trosin et al teach a glass cleaner comprising amine oxide, anionic surfactant, and 15% isopropanol (formulation 6A).  Another glass cleaner uses 1.5% laureth sulfate and amine oxide (formulation 6B).  It would have been obvious for one of ordinary skill in the art to add 1.5% laureth sulfate to formulation 6A with confidence of forming an effective glass cleaner as anionic surfactants are preferred for use in these glass cleaners and laureth sulfate is a preferred anionic surfactant of the invention.  As these formulations are free of antimicrobials, other than the surfactants claimed, the examiner maintains these formulations are at least as “non-antimicrobial” as applicants’ composition and will be as effective at removing biofilm.
The examiner acknowledges 15% is not “greater than 15%, but as “greater than 15%” includes amounts only a trace higher than 15%, the examiner maintains 15% satisfies this limitation
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761